                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA, et al.,                Case No. 15-cv-00091-VC
                 Plaintiffs,
                                                   ORDER TO SHOW CAUSE
          v.

  EV3 ENDOVASCULAR, INC., et al.,
                 Defendants.



       The plaintiff is ordered to show cause why the case should not be dismissed for failure to

serve the amended complaint in accordance with the April 3, 2019 order. A written response to

the order to show cause is due within seven days of this order. A hearing on the order to show

cause will take place July 31, 2019, at 10 a.m. in Courtroom Four.



       IT IS SO ORDERED.
Dated: July 9, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
